Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14 are currently pending and amendments to the claims filed on 02/17/2021 are acknowledged.  

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 02/17/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. In particular, obviousness type double patenting rejections are withdrawn by way of submission of terminal disclaimer. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 02/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/614,702; 9,393,279; 8,808,736; 9,572,782; 8,895,086; 9,668,982; 8,911,780; 9,707,260; 9,192,583; 9,717,696; 9,220,686; 10,420,730 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
New Grounds of Rejection --- as necessitated by amendment
Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-14 are rejected under 35 USC 103 as being obvious over Shah et al. (US2012/0207842A1 – IDS of 06/21/2019, filing date: 2012-02-07 and publication date: 2012-08-16) in view of Klosterfrau et al. (DE202012000910U1, published on 2013-01-21, IDS of 06/21/2019); and Chen et al. (US2007/0048366A1, IDS of 06/21/2019).  
   
Please note that the effective filing date of the instant application appears to be 04/23/2013 (61/815073). 

Applicant claims a method of making an L-menthol dosage form comprising the steps of forming, extruding, cutting, spheronizing, drying, spray-coating, drying, applying, and drying to form a plurality of individual enteric coated cores, wherein the proteinaceous material forms a barrier between the core and enteric coating, as recited in instant claim 1. 




Regarding instant claims 1-8, 10, 11, 13 and 14, they are rejected by Shah in view of Klosterfrau.
Shah teaches multiparticulates L-menthol formulations and related methods (title); an L-menthol multiparticulate formulation comprising a plurality of particulates having a reduced release under gastric conditions and an elevated release at neutral pH, wherein the particulates comprise: a core comprising L-menthol as an active ingredient, the L-menthol being supplied to the core as an at least 80% pure L-menthol material; an enteric coating over the core, the enteric coating being effective to release at least about 80% of the L-menthol within about two hours of being placed in a substantially neutral pH environment (claims 1 and 12 of prior art). This prior art teaches methods of making the multiparticulate formulations comprising wet granulating the core materials into a wet mass, extruding the wet mass to form an extrudate, cutting the extrudate into a plurality of core pieces, spheronizing the core pieces, drying the cores, and the spheronized core pieces are then coated with the enteric coating material and the enteric coating is typically applied in a fluidized bed coater and the enteric coated particulates are subsequently dried, to <3% (Karl Fischer) ([0014] and [0038]); the particulates are comprised of a preferably spheroidal core with an enteric coating over the core, and the particulates may also have spray continuous sub-coating between the core and enteric coating where the sub-coating is on the core and the enteric coating is on the sub-coating and the sub-coating is preferably between about 1-5% w/w of the enteric coated particulate ([0013], [0028] and [0046]) (instant claims 1 (in part) and 14); the dried enteric coated multiparticulates may be formulated into a suitable pharmaceutical dosage form such as capsule or tablet ([0038])(instant claim 3); the diameter of the particulate has spheroidal in shape and is about 0.1 to instant claim 4); the menthol source is peppermint oil ([0020]) (instant claims 5-6); the enteric coating comprises a methacrylic acid based polymer (claim 9 of prior art)(instant claim 10); the composition further comprises microcrystalline cellulose and hypromellose (=HPMC=hydroxypropyl methyl cellulose) as filler ([0013] & [0031]) (instant claim 11); and the enteric coating material is heated at or below 30C ([0039]) which overlaps the instant range of 20-50C and thus such overlapping heating would not lose L-menthol devoid of evidence to the contrary (instant claim 13, in part). 
Shah teaches cellulose type subcoating (e.g., [0013]), and but does not expressly teach liquid proteinaceous subcoating of instant claims 1 and 7; and amount of subcoating of instant claim 8. The deficiencies are cured by Klosterfrau and Chen.  
Klosterfrau teaches in the background since terpenes are often reactive compounds which react under the action of light or in the presence of oxygen and lose their positive pharmacological properties, and moreover, due to the reactivity of the monoterpenes, there may also be an undesirable interaction with the wall material of the capsules in which the monoterpenes are entrapped, and furthermore, it is problematic that the terpenes are often very intense fragrances and fragrances, which cannot be used in undiluted form, whereby a precise dosage is difficult, and monoterpene-containing active substances, there is generally not always optimum long-term stabilization or optimum protection from the ambient environment, in particular against aerial oxidation ([0017]-0023]); therefore, to solve the problems, this prior art provides enterically coated dosage form including capsules or tablet wherein the dosage form comprises a core containing at least one monoterpene-containing active ingredient such as menthol, a first shell layer surrounding the core, and a second shell layer surrounding the first shell layer and provided in the form of enteric layer (e.g., abstract, [0007], [0062] and claim 2 of prior art); the first shell layer is generally soluble in aqueous system and thus, it is possible to control or adjust the release of the monoterpene-containing active substance ([0035]), and the first shell layer is comprised of proteins, preferably gelatin with good results ([0068]-[0070]) and the choice of gelatin as the first shell layer has the advantage that with a suitable choice of the excipient or carrier material for the capsule core no interaction between the active substance and the gelatin are to be expected or were not observed ([0072]) and the gelatin is used together with at least one excipient including humectant which may mean gelatin/humectant are provided in the liquid solution in an amount of 0.1 to 35% which overlaps the instant range of 5 to 35% ([0071]). By way of the said dosage form, this prior art invention achieves efficient administration form, intended for peroral administration, improved release profile, and/or an improved long-term stabilization with respect to the active substance, in particular, the protection of the active substance from the surrounding environment, in particular against oxidation with atmospheric oxygen, should also be improved and, in addition, improved metering and / or handling of the active substance, in particular also within the scope of the manufacturing process for these dosage forms, be ensured ([0024])(instant claims 1, 7 and 8). 
Further this prior art teaches the dosage form has excellent long-term or storage stability, e.g., the form is stable during storage for at least 6 months … at least 36 month instant claim 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cellulose type subcoating materials of Shah with gelatin of Klosterfrau because Klosterfrau teaches gelatin subcoating protects active substance menthol from the surrounding environment against oxidation with atmospheric oxygen, and prevents undesirable reactivity of the monoterpenes with wall material of the dosage form in which the monoterpene are entrapped, and masks very intense flavors from monoterpene, making precise dosage possible, in the absence of evidence to the contrary. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust or optimize the prior art gelatin amount with that of instant claim 8 because Klosterfrau teaches 0.1-40% which overlaps the claimed range of 5-35%.  MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding the feature of “the dried film of proteinaceous material is effective to substantially prevent crystalline L-menthol from leaving the cores when stored at a temperature of 40C and 75% relative humidity for 30 days” of instant claim 2, such claimed property, i.e., storage stability would be implicit from the teachings of Shah/Klosterfrau. This is because the combination of the applied art teaches the same dosage form comprising the same core elements of L-menthol and at least one Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  Further, it is noted that The U.S. Patent Office is not equipped with analytical/ measuring instruments to test and compare whether the prior art compositions have the claimed storage stability. When as here, the applied art contains the exact same ingredients and structure for the intended use and applicant’s own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

Regarding instant claim 9, it is rejected by Shah in view of Klosterfrau and further in view of Chen. 
However, Shah in view of Klosterfrau does not expressly teach specific type of gelatin of instant claim 9. The deficiencies are cured by Chen. 
Chen teaches gelatin-based coatings having improved durability (title) and stability as to the dissolution rates and/or reduced degree of crosslinking (abstract); the gelatin is widely used as coating agents for the dosage forms ([0001]-[0002]); and two types of gelatin-Type A and B are used where the type A gelatin is acid gelatin ([0006]) (instant claim 9); and the gelatin formulation is useful for coating dosage form for the orally delivered pharmaceutical drug system ([0009]); and the gelatin-coatings may cover some or all of the surface of the underlying core ([0029]).   
It would have been a prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select gelatin subcoating of Klosterfrau with the exemplified acid bone gelatin, as taught by Chen. 
One of ordinary skilled artisan would have been motivated to do so because as taught by Chen, gelatin based coating, e.g., type A acid gelatin improves stability as to dissolution rates after storage (abstract, [0006] and [0055]); and therefore, e.g., acid gelatin type of Chen would have been achieved nothing more than the predictable results, improved stability in the menthol-containing composition of the applied art, unless the evidence to the contrary is given. Further, it would have been obvious to select certain type of gelatin depending on bloom strength and compatibility with the therapeutically active agent(s) such as drug, as taught by Chen ([0006]) and thus selecting acid bone gelatin is an obvious variation from acid gelatin.  

Regarding instant claim 12, it is rejected by Shah in view of Klosterfrau and Chen. 
However, the applied art does not expressly teach specific embodiment of instant claim 12. 
One of ordinary skill would be motivated to do this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5].
Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the reference but the references (Shah/Klosterfrau/Chen) does not disclose the specific combination of variables (for example, peppermint oil, at least one excipient including methylcellulose and microcrystalline cellulose, and acid bone gelatin), in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention or at the time the invention was made to rearrange the disclosed elements and embodiments of to prepare the claimed composition.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the instantly claimed invention is within the purview of the ordinary skilled artisan upon reading the applied references and would yield predictable results.

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”


From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of new secondary reference of Klosterfrau. 

Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this office actin. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    





/KYUNG S CHANG/Primary Examiner, Art Unit 1613